Baldwin, Judge,
dissenting in part.
I agree with the majority that with regard to the 52 entries, the refusals by customs officials in 1964, 1965, and 1968 to reliquidate became final and conclusive under 19 U.S.C. 1514 for failure to file protests with the respective collectors within 60 days after the refusals.
The majority and the court below take the position that the asserted errors by British Motor Corp. Ltd. (BMC) in the determination of the cost of production of its automobiles are not a proper matter for correction under section 520(c)(1). I respectfully dissent.
The majority has determined the errors to be mistakes of law rather than mistakes of fact and therefore excludable from section 520(c)(1). I believe this conclusion to be irrelevant to the question before us. I do not feel that sufficient heed has been paid to the specific wording of section 520(c)(1) which broadly encompasses “a clerical error, mistake of fact, or other inadvertence not amounting to an error in the construction of the law.” [Italic added.] I cannot agree that the statutory provision “error in the construction of the law” can be broadly construed and considered to be synonymous with “mistake of law,” which the majority has done.
It is a proper judicial function to determine the construction of a law in a case before that body. In giving effect to the intention or purpose of the legislature, presumptions as to the words, phrases, and provisions used in statutes include presumptions that the legislature understood their meaning and intended their use, and used them in their ordinary and common meaning, and that every word, sentence, or provision has a purpose and is to be given some effect.1 In such capacity we must determine the meaning of the statutory phrase “error in the construction of a law.”
A construction of the law can be properly considered to mean the application of the law to the facts stated,2 and involves
(t)he process, or the art, of determining the sense, real meaning, or proper explanation of obscure or ambiguous terms or provisions in a statute, written instrument, or oral agreement, or the application of such subject to the case in question, by reasoning in the light derived from extraneous connected circumstances or laws or writings bearing upon the same or a connected matter, or by seeking and applying the probable aim and purpose of the *122provision Koy v. Schneider, 110 Tex. 369, 221 S.W. 880, 884. (“Black’s Law Dictionary,” Revised 4th. ed., p. 386.)
I would distinguish construction of a law from compliance with a law. Compliance with a law requires that a person act in accordance with the law as construed by legal authority. Construction of the law is the process of determining the legal meaning of terms in a statute. I am reluctant to charge to a person who must comply with the law the legal authority to construe the law with which he must comply.
Appellant has argued that Mr. Day, the BMC pricing division supervisor, was not in a position to make an independent judgment as to the law and cites Excel Shipping Corp. v. United States, 44 Cust. Ct. 55, C.D. 2153 (1960), for support. In holding the action of a customs entry clerk to be clerical error or an inadvertence, the Customs Court said:
No one could expect the entry clerk to make an independent judgment as to the law. No one here expected bim to do so. That was not his function. Any error of law was not his error. On the record before us, it was his duty to reject an entry that did not show the duty rate as the Bureau interpreted it. This was a mere clerical task. In failing to do this, he committed a clerical error or inadvertence. [44 Cust. Ct. at 64.]
Certainly Mr. Day, by virtue of his high position with BMC, had no more legal authority to make an independent judgment as to the meaning of the law than did that entry clerk. The function of Mr. Day and of the BMC accountants was to comply with the law by calculating the cost of production in accordance with the law as construed by the Customs Service or the courts. It was not their function to make an independent judgment of the law.
I would conclude that the phrase “error in the construction of a law” must mean “error in the construction of a law.” Such error must refer to error made by a person or a body that had the legal authority to attempt the construction of the law in the first instance.
Even accepting the majority’s position that the statutory phrase “construction of the law” means something less than “construction of the law” as a legal function, the record before us does not make it at all clear that the error under consideration amounted to an error in the construction of the law.
The nature of the errors under consideration have been discussed by the majority to arise from misunderstandings by BMC accountants of American accounting terms and expressions. With a basic misunderstanding here not of statutory provisions, but of American accounting terms and expressions, how can the BMC accountants be charged with knowing the facts as they really were?
*123The Customs Court refused to receive testimony from the individuals involved in making those errors. I cannot conclude, as the majority did, that the BMC accountants knew the facts as they really were. Instead, I consider the error to be a clerical error, mistake of fact, or other inadvertence not amounting to an error in the construction of a law, well within the spirit and purpose of section 520(c)(1).3

 82 C.J.S. Statutes sec. 316b (1966)


 16 A id. Construction.


 Appellant lias cited testimony of the Assistant Secretary of the Treasury to indicate that the intention of sec. 520(c)(1) was to permit “the correction of errors and mistakes of the importers or the customs service in customs transactions which are adverse to the importer and which cannot be corrected under existing law. In the thousands of customs transactions, many such mistakes occur which should be cor ected in order to do justice to the importing public. The Government has no interest in retaining duties which were improperly collected as a result of clerical error, mistake of fact, or inadvertence. The inability to make refunds in such cases results in great dissatisfaction and a feeling of injustice among importers * * * .” [Italic in original. Simplification of Customs Administration: hearings on H.R. 1535 before the House Comm. on Ways and Means, 82 Cong., 1st sess. 42 (1951).]